Citation Nr: 0607286	
Decision Date: 03/14/06    Archive Date: 03/23/06

DOCKET NO.  03-03 120	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for the 
left knee disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The appellant had active service from May 1982 to June 1985.  
This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2001 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi that denied the appellant's claim of 
entitlement to an evaluation in excess of 10 percent for his 
left knee disability.

The appellant underwent surgery on his left knee on August 
13, 2002.  In a rating decision issued in November 2002, the 
RO granted a temporary total rating under paragraph 30 from 
that date until November 1, 2002, when the 10 percent 
evaluation was reinstated.

In a rating decision issued in June 2005, the RO denied the 
appellant's claims of entitlement to service connection for 
degenerative disc disease with neck and low back disorders 
and for traumatic arthritis.  The RO also declined to reopen 
the appellant's claim of entitlement to service connection 
for alcoholism/depression.  As the appellant has apparently 
neither initiated nor completed the procedural steps required 
for an appeal, the Board has not considered these matters in 
the decision below.

In January 2006, a videoconference hearing was held between 
the RO and the Board in Washington, DC before the undersigned 
Veterans Law Judge who was designated by the Chairman to 
conduct that hearing, pursuant to 38 U.S.C.A. § 7107.  A 
transcript of that hearing has been associated with the 
claims file.  

At that hearing, the appellant submitted additional evidence 
concerning his increased rating claim; this evidence 
consisted of the report from the VA joints examination 
conducted in March 2005, and the records from his VA medical 
treatment rendered between January and September of 2005.  
The appellant also submitted a written waiver of review of 
that evidence by the agency of original jurisdiction and 
therefore referral to the RO of evidence received directly by 
the Board is not required.  38 C.F.R. § 20.1304.  Therefore, 
the case is ready for appellate review.


FINDINGS OF FACT

1.  Prior to his August 2002 knee surgery, the appellant's 
left knee disability was manifested by complaints of pain and 
pain on use, with objective medical evidence of tenderness to 
palpation, no effusion, no ligamentous laxity or instability, 
a range of motion of zero to 115 degrees, x-ray evidence of 
lateral joint narrowing and MRI evidence of a meniscal tear 
and Grade II chondromalacia.

2.  The appellant underwent a left knee surgery on August 13, 
2002; he was assigned a 100 percent evaluation from that date 
until October 31, 2002.

3.  Beginning November 1, 2002, the appellant's left knee 
disability was manifested by complaints of pain and pain on 
use, with objective medical evidence of crepitus and patellar 
grinding, no swelling or effusion, no ligamentous laxity or 
instability and a range of motion of zero to 110 degrees or 
better.

4.  The left knee disability has not presented an unusual or 
exceptional disability picture at any time.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
the left knee disability were not met prior to August 13, 
2002, or after October 31, 2002.  38 U.S.C.A. §§ 1155, 5102, 
5103, 5103A, and 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 
4.55, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5256-5261 
(2005).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duty to Notify and Assist

Under the Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (VCAA), VA has specified 
duties to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
With few exceptions, the regulations implementing this law 
are applicable to all claims filed on or after the date of 
enactment, or filed before the date of enactment and not yet 
final as of that date.  VAOPGCPREC 7-2003.

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  

In this case, VA's duties have been fulfilled.  VA must 
notify the veteran of evidence and information necessary to 
substantiate his claim and inform him whether he or VA bears 
the burden of producing or obtaining that evidence or 
information.  38 U.S.C.A. § 5103(a) (West 2002); 66 Fed. Reg. 
45,620, 45,630 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. § 3.159(b)); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  The appellant was notified of the information 
necessary to substantiate his left knee increased rating 
claim.  The RO sent the appellant letters in July 2001, June 
2002, December 2004, and March 2005, in which he was informed 
of VA's duty to assist and what kinds of evidence the RO 
would help obtain.  In addition, in the August 2002 Statement 
of the Case (SOC) and the November 2004 Supplemental 
Statement of the Case (SSOC), the RO informed the appellant 
about what the evidence had to show to establish entitlement 
to an increased evaluation for the left knee disability.  
Furthermore, the appellant has acknowledged (in VA Forms 21-
4138 dated in March 2005) that VA notified him about evidence 
needed to substantiate his claim, as well as the kinds of 
information VA would attempt to obtain and the kind of 
information he had to provide.  Therefore, VA has no 
outstanding duty to inform the appellant that any additional 
information or evidence is needed. 

Even if the required notice was not provided until after the 
RO adjudicated the appellant's claims, "the appellant [was] 
provided the content-complying notice to which he [was] 
entitled."  Pelegrini v. Principi, 18 Vet. App. 112, 122 
(2004).  Consequently, the Board does not find that any late 
notice under the VCAA requires remand to the RO.  Nothing 
about the evidence or any response to any notification 
suggests that the case must be re-adjudicated ab initio to 
satisfy the requirements of the VCAA.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefits sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 66 Fed. Reg. 45,620, 
45,630-31 (Aug. 29, 2001) (codified as amended at 38 C.F.R. 
§ 3.159(c), (d)).  Here, private, Social Security and VA 
medical records were obtained and associated with the claims 
file.  The appellant was informed about VA's duty to assist 
in the aforementioned RO letters; the appellant was supplied 
with the text of 38 C.F.R. § 3.159 and 38 U.S.C.A. §§ 5103, 
5103A and 5107in the August 2002 SOC.  The appellant did not 
provide any information to VA concerning available treatment 
records that he wanted the RO to obtain for her that were not 
obtained.  The appellant was given more than one year in 
which to submit evidence after the RO gave him notification 
of his rights under the VCAA.  Therefore, there is no duty to 
assist that was unmet.

Under the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).



The Merits of the Claim

In adjudicating a claim, the Board determines whether (1) the 
weight of the evidence supports the claim or, (2) whether the 
weight of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim.  The appellant prevails in either event.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

The appellant testified at his January 2006 videoconference 
hearing that he was unable to accomplish an active full range 
of knee motion without pain or the assistance of the 
examiner.  He said that he experienced pain, discomfort and 
instability in his left knee.  He reported that he used a 
knee brace and a cane.  He said that he still had a lot of 
popping and grinding.  The appellant also contended that he 
experienced incapacitating episodes and that he had to have 
shots in his knee every six months.  He said that he was 
always in pain and that he was unable to do a lot of 
activities.  The appellant provided similar testimony at his 
personal hearing that was conducted at the RO in July 2003.

Disability evaluations are determined by the application of 
a schedule of ratings that is based upon an average 
impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Separate diagnostic codes identify the 
various disabilities.  Where there is a reasonable doubt as 
to the degree of disability, such doubt will be resolved in 
favor of the claimant.  38 C.F.R. §§ 4.3, 4.7.  In addition, 
the Board will consider the potential application of the 
various other provisions of 38 C.F.R., Parts 3 and 4, 
whether they were raised by the appellant or not, as well as 
the entire history of the veteran's disability in reaching 
its decision, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991). 

In the evaluation of service-connected disabilities, the 
entire recorded history, including medical and industrial 
history, is considered so that a report of a rating 
examination, and the evidence as a whole, may yield a rating 
which accurately reflects all elements of disability, 
including the effects on ordinary activity.  38 C.F.R. 
§§ 4.1, 4.2, 4.10, 4.41.

Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

The appellant underwent a VA joints examination in February 
2001; he complained of daily pain and pain on use.  He wore a 
hinged knee brace and used a cane.  He said that his knee was 
40 percent of his problems and his back was 60 percent.  On 
physical examination, he ambulated with an antalgic left 
gait.  There was no effusion, swelling or erythema.  There 
was tenderness to palpation.  The appellant exhibited a full 
range of motion from zero to 135 degrees.  The ligamentous 
examination was normal.  The patellar grind test was 
negative.  The appellant had normal sensation.  There was 
minimal tenderness to palpation.  Radiographic examination 
revealed lateral compartment joint space swelling with no 
joint effusion.  The patellofemoral joint was normal.  The 
examiner rendered a diagnosis of chondromalacia patella and 
noted that the appellant's physical complaints did not match 
the physical findings of a stable knee with normal patellar 
tracking and minimal tenderness on examination.

The appellant underwent another VA joints examination in July 
2002; he complained of left knee pain, swelling, popping and 
grinding of the knee.  He said that weightbearing was painful 
and that he used a knee brace and a cane.  The appellant also 
reported that his knee gave way.  On physical examination, 
the appellant walked slowly with an antalgic gait on the 
left.  The appellant exhibited zero to 125 degrees of motion.  
This motion was accompanied by pain and slight patellofemoral 
grinding.  There was no swelling.  There was tenderness to 
palpitation.  Radiographic examination revealed minimal 
degenerative changes and no joint effusion.  

The appellant underwent another VA joints examination August 
2003; the examiner reviewed the claims file.  The appellant 
complained of left knee pain and said that he experienced 
intermittent swelling, popping, catching and locking of the 
knee.  He reported having significant difficulty climbing 
stairs, as well as with any heavy activity or significant 
walking.  He said that he used a brace and a cane.  The 
appellant also reported intermittent flare-ups that included 
swelling.  He said that he took pain medication.  The 
examiner noted that the appellant did not describe any 
episodes of instability, dislocation or recurrent 
subluxation.  The appellant did say that the left knee tired 
easily and that the knee disability hindered him in his 
activities of daily living.  On physical examination, the 
appellant's gait showed some favoring of the left lower 
extremity.  The appellant exhibited zero to 118 degrees of 
passive motion in the left knee and zero to 112 degrees of 
active motion.  The motion was accomplished with pain.  There 
was no grinding or crepitus or effusion or swelling.  
Strength was 4/5.  There was atrophy of the quadriceps 
muscle.  Testing for instability was negative.  There was 
moderate tenderness to palpation.  Sensory testing was 
normal.  Radiographic examination revealed no significant 
arthritis; there might have been very mild narrowing of the 
knee compartment, but there were no loose bodies or spurring.  

The appellant most recently underwent a VA joints examination 
in March 2005.  The examiner noted that the appellant 
ambulated slowly with an antalgic limp on the left lower 
extremity.  The appellant demonstrated zero to 120 degrees of 
motion; this motion was accomplished with pain and 
patellofemoral grinding.  There was no additional limitation 
of motion following repetitive use.  There was tenderness to 
palpation.  There was no instability.  Sensory testing was 
normal.  Radiographic examination revealed mild to moderate 
degenerative changes.

Review of the post-service VA, Social Security Administration 
(SSA) and private medical treatment records dated between 
2000 and 2005 revealed similar complaints and findings for 
the left knee.  The appellant underwent a Disability 
Determination Service evaluation for SSA in May 2000; he did 
not report problems with his left knee - his complaints 
centered around his back and his right lower extremity.  On 
physical examination, the appellant demonstrated zero to 130 
degrees of left knee motion.  There was no tenderness, 
swelling or effusion.  He walked with a slight limp favoring 
the right lower extremity.  The appellant was awarded SSA 
disability benefits in August 2000; the appellant's inability 
to work was found to be due to degenerative disc disease with 
radiculopathy involving the right lower extremity and neck 
pain with possible cervical disc disease.  There was no 
mention of any left knee problems.

Review of the private medical records reveals that the 
appellant underwent surgery in October 2000 and a work 
hardening program after he injured his back; a Work Solutions 
progress report dated in January 2001 indicated that the 
appellant exhibited a normal gait.  A January 2005 x-ray 
taken at the Williams Medical Clinic revealed no effusion and 
the impression was a normal left knee.

The VA records show that radiographic testing in December 
2000 revealed a normal examination of the left knee.  In May 
2002, the appellant was able to walk and climb stairs without 
help.  In June 2002, he underwent an orthopedic consultation 
examination; he demonstrated good range of motion and there 
was no effusion.  The knee was stable.  There was tenderness 
to palpation.  In July 2002, the appellant complained of left 
knee pain and catching.  He said that his knee buckled and 
popped.  MRI testing revealed a meniscus tear and Grade II 
patellar and lateral femoral chondromalacia.  On physical 
examination, the appellant exhibited zero to 115 degrees of 
left knee motion.  The knee was tender to palpation.  The 
knee was stable.  Radiographic examination revealed lateral 
joint narrowing.  In October 2002, two months after 
arthroscopic debridement, the appellant continued to complain 
of popping of the left knee; clinical findings included mild 
crepitance and no effusion.  

In January 2003, the appellant's range of motion was from 
zero to 110 degrees.  The knee was tender around the lateral 
joint line.  There was minimal effusion.  The knee was 
stable.  In July 2003, the appellant demonstrated zero to 115 
degrees of motion; there was crepitation with this motion.  
There was atrophy of the quadriceps muscle.  The knee was 
stable.  A week later, the appellant underwent a physical 
therapy assessment.  He demonstrated an active range of 
motion of three to 117 degrees and a passive range of zero to 
130 degrees.  Strength was 4+/5.  Patellar mobility was 
normal except there was pain on the left.  The physical 
therapist noted mild laxity with varus and valgus stress.  At 
the end of July 2003, the appellant demonstrated zero to 115 
degrees of motion with crepitation.  There was no effusion.  
There was quadriceps atrophy.  The knee was stable.  

A February 2004 clinic note indicates that the appellant 
demonstrated a good range of motion of the left knee.  The 
patellar grind test was positive.  There was no swelling.  
The ligaments were stable.  In August 2004, the appellant 
reported that the left knee pain had improved a little bit.  
He said that he had been walking with a cane.  On physical 
examination, he demonstrated good range of motion.  The 
patellar grind test was positive.  There was no swelling.  
The ligaments were stable.  

In January 2005, the appellant demonstrated zero to 90 
degrees of motion.  There was patellar femoral crepitus.  The 
ligaments were stable.  X-rays showed mild degenerative 
changes of the left knee.  An August 2005 note by a physical 
therapist noted mild swelling and mild laxity of the left 
knee.  An orthopedist examined the appellant approximately 
two weeks later and noted that the appellant reported taking 
pain medication with good relief.  The appellant reported 
that he had last had an injection nine months prior.  He said 
that he still used a cane occasionally.  On physical 
examination, there was no evidence of an effusion.  The knee 
was stable to varus and valgus stress.  The appellant 
exhibited zero to 120 degrees of motion.

Under 38 C.F.R. § 4.40, functional loss may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant on motion.  Disability of the 
musculoskeletal system is the inability to perform normal 
working movement with normal excursion, strength, speed, 
coordination, and endurance, and that weakness is as 
important as limitation of motion, and that a part which 
becomes disabled on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, through atrophy, 
for example.  38 C.F.R. § 4.40.

The provisions of 38 C.F.R. §§ 4.45 and 4.59 also contemplate 
inquiry into whether there is limitation of motion, weakness, 
excess fatigability, incoordination, and impaired ability to 
execute skilled movements smoothly, and pain on movement, 
swelling, deformity, or atrophy of disuse.  Instability of 
station, disturbance of locomotion, interference with 
sitting, standing, and weight-bearing are also related 
considerations.  The United States Court of Appeals for 
Veterans Claims (Court) has held that diagnostic codes 
predicated on limitation of motion require consideration of a 
higher rating based on functional loss due to pain on use or 
due to flare-ups.  38 C.F.R. §§ 4.40, 4.45, 4.59; Johnson v. 
Brown, 9 Vet. App. 7 (1997); DeLuca v. Brown, 8 Vet. App. 
202, 206 (1995).

The potentially applicable regulations contain a number of 
provisions relating to the knee joint.  Diagnostic Code 5256 
provides that favorable ankylosis of either knee warrants a 
30 percent evaluation.  Ankylosis is considered to be 
favorable when the knee is fixed in full extension, or in 
slight flexion at an angle between 0 degrees and 10 degrees.  
A 40 percent evaluation requires that the knee be fixed in 
flexion at an angle between 10 degrees and 20 degrees.  
38 C.F.R. § 4.71a, Diagnostic Code 5256.  

Under Diagnostic Code 5257, slight recurrent subluxation or 
lateral instability will be assigned a 10 percent evaluation.  
A 20 percent evaluation requires moderate impairment.  A 30 
percent evaluation requires severe subluxation or lateral 
instability.  38 C.F.R. § 4.71a, Diagnostic Code 5257.

A 20 percent evaluation may be assigned where there is 
evidence of dislocated cartilage, with frequent episodes of 
"locking," pain, and effusion into the knee joint.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5258.  Under Diagnostic Code 5260, 
flexion limited to 45 degrees is rated as 10 percent 
disabling.  A 20 percent evaluation for limitation of motion 
of the knee is assigned where extension is limited to 15 
degrees or flexion is limited to 30 degrees.  38 C.F.R. 
§ 4.71a, Diagnostic Codes 5260 and 5261.

Normal extension of the knee is to zero degrees.  38 C.F.R. § 
4.71, Plate II.  Normal flexion is 140 degrees.  Id.  
According to these criteria, the appellant has demonstrated 
normal extension (zero degrees) in the left knee on all but 
one occasion.  His flexion, as noted by examination, was 
limited at worst to 90 degrees on one occasion, but otherwise 
was 110 degrees or better.  The appellant has demonstrated 
pain on motion and pain on use, however, the motion is not so 
limited as to warrant a compensable rating without 
consideration of other factors, such as pain.  

There is no objective clinical evidence of dislocated 
cartilage, with frequent episodes of "locking," or effusion 
into the knee joint.  Nor is there any medical evidence of 
ankylosis.  Therefore Diagnostic Codes 5258 and 5256 are not 
for application.

Pursuant to regulatory provisions, degenerative arthritis 
established by x-ray findings will be rated on the basis of 
limitation of motion under the appropriate Diagnostic Codes 
for the specific joint involved.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  Where 
there is x-ray evidence of arthritis, and limitation of 
motion, but not to a compensable degree under the Code, a 10 
percent rating is for assignment.  38 C.F.R. § 4.71, 
Diagnostic Codes 5003, 5010.  Crepitation either in the soft 
tissues such as the tendons or ligaments, or within the joint 
structures, should be considered as points of contact which 
are diseased.  38 C.F.R. § 4.59.

Other factors to consider are the degree of limitation of 
motion that the appellant has, which in this case is slight 
loss of flexion, and which is expected during flare-ups or 
with increased use, and the degree of pain he has.  With 
increasing levels of pain, concomitantly increasing degrees 
of muscle spasm, weakness, atrophy, inability to function, 
and the like, are expected.  38 C.F.R. §§ 4.40, 4.45, 4.59.  
In this case, chronic pain and some muscle atrophy were 
reported.  There is no clinical evidence of any muscle spasm.  
There is only rare occurrence of effusion or swelling noted 
in the medical records.  However, crepitus, patellar grinding 
and tenderness were demonstrated clinically.  The objective 
medical evidence before and after the August 2002 surgery 
does show findings of limitation of motion and x-ray evidence 
of degenerative changes.  

Taking into consideration the provisions of 38 C.F.R. §§ 4.7, 
4.10 and 4.40, limitation of motion and pain are findings 
that could limit the appellant's functional ability; they are 
findings that more nearly approximate a finding of limitation 
of flexion in the knee to a compensable level, but not 
greater than 10 percent.  Hence, the evidence supports the 
currently assigned disability evaluation of 10 percent for 
the left knee disability prior to August 13, 2002, as well as 
after October 31, 2002.  The evidence of record does not 
support a rating in excess of 10 percent for the left knee 
disability prior to the left knee surgery in August 2002, or 
after October 31, 2002.

The VA General Counsel has issued a precedential opinion 
(VAOPGCPREC 23-97) holding that a claimant who has arthritis 
and instability of the knee may be rated separately under 
Diagnostic Codes 5003-5010 and 5257, while cautioning that 
any such separate rating must be based on additional 
disabling symptomatology.  In determining whether additional 
disability exists, for purposes of a separate rating, the 
veteran must meet, at minimum, the criteria for a compensable 
rating under either of those codes.  Cf. Degmetich v. Brown, 
104 F.3d 1328, 1331 (Fed. Cir. 1997) (assignment of zero-
percent ratings is consistent with requirement that service 
connection may be granted only in cases of currently existing 
disability).  The clinical evidence of record does contain a 
finding of mild laxity or instability of the left knee on 
only two occasions; these findings were recorded by a 
physical therapist, while all the other multiple findings 
recorded by orthopedists are negative for ligamentous 
instability.  Therefore, Diagnostic Code 5257 is not for 
application.  

It is again noted that the 10 percent left knee disability 
rating was based on the limitation of functional ability due 
to pain during flare-ups and increased use and the limitation 
of motion, and the complaints of pain that have been 
clinically documented over the past several years.  X-rays 
have confirmed mild to moderate arthritic changes.  

Once again, consideration has been given to assigning a 
separate rating for other function impairment, per the 
Opinion of the VA General Counsel Number 23-97.  See 62 Fed. 
Reg. 63604 (1997).  In this case, the medical evidence does 
not currently demonstrate locking, instability, subluxation, 
or other manifestation that would warrant an additional 
separate 10 percent rating.  Thus, the current 10 percent 
rating is based on the functional limitations described in 
the absence of instability and subluxation.  In the absence 
of such additional and separate disability, a separate or 
higher rating is not in order.  

The currently assigned 10 percent evaluation adequately 
compensates the appellant for the degree of impairment shown 
by the post-surgical left knee disability; these residuals do 
not more nearly approximate the criteria for the next higher 
evaluation for the afore-stated reasons.  Consequently, the 
appellant's left knee disability is not more closely 
approximated by the criteria for a rating higher than the 
already assigned 10 percent rating.

It is again noted that the 10 percent rating is assigned 
based on the limitation of functional ability due to pain 
during flare-ups and increased use.  No subluxation or 
instability has been demonstrated, thus a separate rating for 
such is not indicated.  Also, such separate rating would not 
be warranted in this case, as the limitation of motion during 
flare-up and increased use is considered in the rating 
assigned.

Notwithstanding the above discussion, a rating in excess of 
the assigned schedular evaluations for the left knee 
disability may be granted when it is demonstrated that the 
particular disability presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  See 38 C.F.R. 
§ 3.321(b)(1).

The Board finds no evidence that the appellant's service-
connected left knee disability has presented such an unusual 
or exceptional disability picture at any time as to require 
consideration of an extraschedular evaluation pursuant to the 
provisions of 38 C.F.R. § 3.321(b).  The schedular rating 
criteria are designed to compensate for average impairments 
in earning capacity resulting from service-connected 
disability in civil occupations.  38 U.S.C.A. § 1155.  
"Generally, the degrees of disability specified [in the 
rating schedule] are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability."  38 C.F.R. § 4.1.

The Board finds that there is no evidence that the schedular 
evaluation in this case is inadequate.  As discussed above, 
there are higher ratings for knee disabilities, but the 
required manifestations have not been shown in this case.  
The Board further finds that no evidence has been presented 
suggesting an exceptional disability picture in this case.  
The appellant has not required any frequent hospitalization 
for any left knee problem, and he has not demonstrated marked 
interference with employment caused by the left knee 
disability alone; in fact, Social Security disability records 
indicate that the reason the appellant is unable to work is 
his non-service-connected back and neck degenerative disc 
disorders.  The appellant has not offered any objective 
evidence of any symptoms due to the left knee disability that 
are not contemplated by the rating criteria.  Consequently, 
the Board concludes that referral of this case for 
consideration of the assignment of an extraschedular rating 
is not warranted.  See Floyd v. Brown, 8 Vet. App. 88, 96 
(1996); Bagwell v. Brown, 9 Vet. App. 337, 338-339 (1996).

The findings needed for the next higher evaluation in excess 
of 10 percent for the left knee disability prior to August 
13, 2002 are not demonstrated in the evidence of record.  Nor 
have the findings needed for the next higher evaluation in 
excess of 10 percent of the left knee disability been found 
beginning November 1, 2002.  Because the preponderance of the 
evidence is against the appellant's claim for a higher rating 
for the left knee disability, the benefit-of-the-doubt 
doctrine is inapplicable.  38 U.S.C.A. § 5107.  See Ortiz v. 
Principi, 274 F.3d 1361 (Fed. Cir. 2001).


ORDER

An evaluation in excess of 10 percent for the left knee 
disability prior to August 13, 2002 is denied.

An evaluation in excess of 10 percent for the left knee 
disability beginning November 1, 2002 is denied.



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


